DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-18 and 20 are pending.
Claims 10 and 19 are cancelled.
Claims 1 and 12 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 09/23/2021.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Lidgett in view of Bramucci and Walker does not explicitly disclose the railcar controller is further configured to power off one or more sensors based on the railcar context. Examiner respectfully disagrees. First, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Lidgett in view of Bramucci and Walker clearly teaches the same concept as presented by the claims. Lidgett in view of Bramucci discloses the main concept of the invention that is presented in the claims, and Walker discloses a specific feature of controlling the powering mode of the sensors that can be implemented and added in the concept of Lidgett in view of Bramucci. Walker discloses the controller 110 (or controller device, coordinator, etc.) refers to an electronic device, which can include a processor and a non-transitory computer-readable medium (e.g., memory, computer-readable storage, etc.), configured to communicate with another device to receive data, manage, command, direct and/or regulate the behavior of the another device (e.g., one or more sensors 112, 114, 116, 118, and/or one or more network light devices 120, 122, 124) (par[0016]). Further, Walker discloses each of the network light devices 120, 122, 124 can be controlled Walker discloses the network light device 206 can receive control data from the controller 204 and the light emitting component 226 can be powered on or off according to the control data received (par[0023]) technically equivalent to the controller is further configured to power off one or more sensors based on the context.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show figure 5 fails to have proper labels for all the rectangular and circular boxes as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9, 11-18 and 20 are objected to because of the following informalities:  
Claim 1 recites the limitations “one or more sensors” in line 11. As of the disclosure in the specification and drawing, the one or more sensors are the same sensors that are recited earlier. For the consistency in the claim, the Applicant is suggest to change the limitations “one or more sensors” in line 11 to the limitations “the one or more sensors”. 
Claims 2-9 and 11 are objected due to their dependency to claim 1.
Claim 12 recites the limitations “one or more sensors” in line 10. As of the disclosure in the specification and drawing, the one or more sensors are the same sensors that are recited earlier. For the consistency in the claim, the Applicant is suggest to change the limitations “one or more sensors” in line 11 to the limitations “the one or more sensors”. 
Claims 13-18 and 20 are objected due to their dependency to claim 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 8, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgett et al. (US2019/0225248A1) hereafter Lidgett, in view of Bramucci et al. (US2020/0001906A1) hereafter Bramucci, and further in view of Walker et al. (US2016/0128168A1) hereafter Walker.
Regarding claim 1, Lidgett discloses a railcar monitoring system for monitoring one or more conditions associated with a railcar, comprising:
a railcar controller (fig 1&2:170, par[(0067]: wherein the communication management unit 170 is technically equivalent to the railcar controller) and one or more sensors disposed throughout the railcar (fig 1&2:128, par[0067]: wherein the WSNs 128 are technically equivalent to sensors) and communicably coupled to the railcar controller (par[O067], [0080]: The CMU 170 also communicates with, controls and monitors the WSNs 128 in the local railcar based network 172. Each WSN 128 is in two-way communication with its respective CMU 170 mounted on the railcar 100, which collects the data from each WSN 128 and can send instructions to the WSN 128);
the railcar controller configured to:
exchange data with the one or more sensors (par[0067], [0070], [0080]: The CMU 170 also communicates with, controls and monitors the WSNs 128 in the local railcar based network 172. Each WSN 128 is in two-way communication with its respective CMU 170 mounted on the railcar 100, which collects the data from each WSN 128 and can send instructions to the WSN 128);
transmit data from the one or more sensors to a remote location (par[0071], [0073]: The CMU 170 preferably supports bi-directional communication upstream to the host or control point, such as the locomotive 104 and/or an off-train monitoring and remote railroad operations center 178 or remote server 192, and downstream to one or more WSNs 128 located on the railcar 100. The CMU 170 is capable of performing advanced data analysis using data collected from one or more WSNs 128 and may apply heuristics to draw inferences and conclusions from this data or alarms regarding the status of the discharge gates 128, and of transmitting data and notifications to a remote receiver such as that of the PWG 176 or off train operations center 178); and
Lidgett does not explicit disclose the railcar monitoring system wherein an amount of data exchanged between the railcar controller and the one or more sensors is controlled based on a railcar context, wherein the railcar context is based on a location associated with the railcar, and wherein the railcar controller is further configured to power off one or more sensors based on the railcar context.
Bramucci discloses the railcar monitoring system wherein an amount of data exchanged between the railcar controller and the one or more sensors is controlled based on a railcar context (fig 2:202&204, par[0086], [0087]: At 202, at least one parameter or condition associated with a hazard event is monitored. At 204, the data representing the parameter or condition is processed to detect occurrence of the hazard event), and wherein the railcar context is based on a location associated with the railcar (fig 2:206, par[0087]: If the hazard event is detected, the method can proceed toward 206. At 206, the location or position of the vehicle is determined. Since a hazard event was previously detected, the location or position of the vehicle may be the location or position of the hazard event or may indicate the location or position of the hazard event. At 208, a notification is generated based on the parameter or condition and the location or position of the vehicle).
One of ordinary skill in the art would be aware of both the Lidgett and the Bramucci references since both pertain to the field of rail systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the amount of data feature as disclosed by Bramucci to gain the functionality of detecting at least one parameter or condition associated with a hazard event; detecting a position or location of a vehicle at a time of occurrence of the hazard event; and transmitting selectively to a remote server a hazard event notification that is based at least partially on a detected parameter or condition and the position or location of the vehicle.
Lidgett in view of Bramucci does not explicitly disclose the railcar monitoring system wherein the railcar controller is further configured to power off one or more sensors based on the railcar context.
Walker discloses the railcar monitoring system wherein the railcar controller is further configured to power off one or more sensors based on the railcar context (fig 5:514, par[0030], [0038]: The controller 204 can receive condition data from sensor 202 and 304 and based on the received condition data, the controller 204 can send control data to the network light devices 312, 314 to turn on to emit yellow light, and send control data to the network light device 316 to increase the intensity (luminosity), and send control data to the network light device 318 to turn off and stop emitting ultraviolet light).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci and Walker references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the feature of controlling power as disclosed by Walker to gain the functionality of providing efficient power saving devices and methods for operating and/or controlling the networked light providing devices, such as a color of the light emitted, wavelength of the light emitted, intensity of the light emitted, etc., that can be controlled by a controller based on conditions detected by one or more sensors.

Regarding claim 2, Lidgett in view of Bramucci and Walker discloses the railcar monitoring system of claim 1, wherein the railcar context is based on whether the railcar is at one of an origin, a destination, or in- transit and whether the railcar is one of moving or stationary (Lidgett par[0069], [0076], [0094]: A motion sensor 166 for determining whether the railcar is in motion is provided, preferably via an accelerometer incorporated in the CMU 170. A location sensor 168 for determining the location of the railcar 100 is provided, preferably via a GNSS device, e.g. GPS, incorporated in the CMU 170. if a motion sensor 166 measures any acceleration of a railcar or acceleration that exceeds a threshold value, it may indicate that the railcar 100 is moving. Alternatively, if a motion sensor 166 does not measure acceleration of railcar 100, or an acceleration value that does not exceed a threshold value, it may indicate that a railcar is stationary).

Regarding claim 3, Lidgett in view of Bramucci and Walker discloses the railcar monitoring system of claim 1, wherein the railcar context is further based on an activity associated with the railcar (Lidgett par[0093], [0094]: FIG. 15 illustrates an example method of detecting events due to the change in the monitored parameters. As illustrated in FIG. 15, status information pertaining to the discharge gate 106 of a railcar 100 may be received 200. The CMU 170 may receive 202 motion information associated with the railcar 100. if a motion sensor 166 measures any acceleration of a railcar or acceleration that exceeds a threshold value, it may indicate that the railcar 100 is moving. Alternatively, if a motion sensor 166 does not measure acceleration of railcar 100, or an acceleration value that does not exceed a threshold value, it may indicate that a railcar is stationary).

Regarding claim 4, Lidgett in view of Bramucci and Walker discloses the railcar monitoring system of claim 3, wherein the railcar context is based on whether the railcar is loading, unloading, or in-transit (Lidgett par[00447], [0117]; Table in par{0113} with the unloading event: WSNs 128 can be specific for collecting one type of data, or can include multiple internal sensors for collecting multiple types of data. WSNs 128 can include temperature sensors, load sensors, strain sensors, pressure sensors, hall effect sensors, accelerometers, gyroscopes, GPS, and proximity sensors among others, depending on the operational parameter desired to be monitored ).

Regarding claim 5, Lidgett in view of Bramucci and Walker discloses the railcar monitoring system of claim 1, wherein the one or more sensors comprise one of a hatch sensor, gate sensor, accelerometer, temperature sensor, humidity sensor, door sensor, brake sensor, cargo level sensor, load cell, moisture sensor, and off-gassing sensor (Lidgett fig 1&2:128, par[0045], [0047]: WSNs 128 can include temperature sensors, load sensors, strain sensors, pressure sensors, hall effect sensors, accelerometers, gyroscopes, GPS, and proximity sensors among others, depending on the operational parameter desired to be monitored, e.g., outdoor temperature, bearing temperature, vibrations, location, speed, brake status, and railcar accelerations).

Regarding claim 8, Lidgett in view of Bramucci and Walker discloses the railcar monitoring system of claim 1, wherein the railcar controller comprises an Intemet-of-Things (loT) device (Lidgett par[0138]: The communication device(s) 220 as part of the railcar controller 170 may be configured to be communicatively connected to a communications network, such as the Internet, a local area network, radio network, satellite or a cellular telephone data network).

Regarding claim 12, Lidgett discloses the railcar controller for monitoring one or more conditions associated with a railcar, the railcar controller (fig 16, par[0136]: wherein the fig 1&2:170, par[0067]: wherein the communication management unit 170 is technically equivalent to the railcar controller) comprising a memory (fig 16:214, par[0136], [0137]) comprising instructions coupled to a processor (fig 16:212, par[0136]), wherein the railcar controller, when executing the instructions at the processor, is configured to:
exchange data with one or more sensors disposed throughout the railcar (par[0067], [0070], [0080]: The CMU 170 also communicates with, controls and monitors the WSNs 128 in the local railcar based network 172. Each WSN 128 is in two-way communication with its respective CMU 170 mounted on the railcar 100, which collects the data from each WSN 128 and can send instructions to the WSN 128);
transmit data from the one or more sensors to a remote location (par[0071], [0073]: The CMU 170 preferably supports bi-directional communication upstream to the host or control point, such as the locomotive 104 and/or an off-train monitoring and remote railroad operations center 178 or remote server 192, and downstream to one or more WSNs 128 located on the railcar 100. The CMU 170 is capable of performing advanced data analysis using data collected from one or more WSNs 128 and may apply heuristics to draw inferences and conclusions from this data or alarms regarding the status of the discharge gates 128, and of transmitting data and notifications to a remote receiver such as that of the PWG 176 or off train operations center 178); and
Lidgett does not explicit disclose the railcar monitoring system wherein an amount of data exchanged between the railcar controller and the one or more sensors is controlled based on a railcar context, wherein the railcar context is based on a location associated with the railcar, and wherein the railcar controller is further configured to power off one or more sensors based on the railcar context.
Bramucci discloses the railcar monitoring system wherein an amount of data exchanged between the railcar controller and the one or more sensors is controlled based on a railcar context (fig 2:202&204, par[0086], [0087]: At 202, at least one parameter or condition associated with a hazard event is monitored. At 204, the data representing the parameter or condition is processed to detect occurrence of the hazard event), and wherein the railcar context is based on a location associated with the railcar (fig 2:206, par[0087]: If the hazard event is detected, the method can proceed toward 206. At 206, the location or position of the vehicle is determined. Since a hazard event was previously detected, the location or position of the vehicle may be the location or position of the hazard event or may indicate the location or position of the hazard event. At 208, a notification is generated based on the parameter or condition and the location or position of the vehicle).
One of ordinary skill in the art would be aware of both the Lidgett and the Bramucci references since both pertain to the field of rail systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the amount of data feature of as disclosed by Bramucci to gain the functionality of detecting at least one parameter or condition associated with a hazard event; detecting a position or location of a vehicle at a time of occurrence of the hazard event; and transmitting selectively to a remote server a hazard event notification that is based at least partially on a detected parameter or condition and the position or location of the vehicle.
Lidgett in view of Bramucci does not explicitly disclose the railcar monitoring system wherein the railcar controller is further configured to power off one or more sensors based on the railcar context.
Walker discloses the railcar monitoring system wherein the railcar controller is further configured to power off one or more sensors based on the railcar context (fig 5:514, par[0030], [0038]: The controller 204 can receive condition data from sensor 202 and 304 and based on the received condition data, the controller 204 can send control data to the network light devices 312, 314 to turn on to emit yellow light, and send control data to the network light device 316 to increase the intensity (luminosity), and send control data to the network light device 318 to turn off and stop emitting ultraviolet light).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci and Walker references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the feature of controlling power as disclosed by Walker to gain the functionality of providing efficient power saving devices and methods for operating and/or controlling the networked light providing devices, such as a color of the light emitted, wavelength of the light emitted, intensity of the light emitted, etc., that can be controlled by a controller based on conditions detected by one or more sensors.

Regarding claim 13, Lidgett in view of Bramucci and Walker discloses the railcar controller of claim 12, wherein the railcar context is based on whether the railcar is at one of an origin, a destination, or in- transit and whether the railcar is one of moving or stationary (Lidgett par[0069], [0076], [0094]: A motion sensor 166 for determining whether the railcar is in motion is provided, preferably via an accelerometer incorporated in the CMU 170. A location sensor 168 for determining the location of the railcar 100 is provided, preferably via a GNSS device, e.g. GPS, incorporated in the CMU 170. if a motion sensor 166 measures any acceleration of a railcar or acceleration that exceeds a threshold value, it may indicate that the railcar 100 is moving. Alternatively, if a motion sensor 166 does not measure acceleration of railcar 100, or an acceleration value that does not exceed a threshold value, it may indicate that a railcar is stationary).

Regarding claim 14, Lidgett in view of Bramucci and Walker discloses the railcar controller of claim 12, wherein the railcar context is further based on an activity associated with the railcar (Lidgett par[0093], [0094]: FIG. 15 illustrates an example method of detecting events due to the change in the monitored parameters. As illustrated in FIG. 15, status information pertaining to the discharge gate 106 of a railcar 100 may be received 200. The CMU 170 may receive 202 motion information associated with the railcar 100. if a motion sensor 166 measures any acceleration of a railcar or acceleration that exceeds a threshold value, it may indicate that the railcar 100 is moving. Alternatively, if a motion sensor 166 does not measure acceleration of railcar 100, or an acceleration value that does not exceed a threshold value, it may indicate that a railcar is stationary).

Regarding claim 15, Lidgett in view of Bramucci and Walker discloses the railcar controller of claim 14, wherein the railcar context is based on whether the railcar is loading, unloading, or in-transit (Lidgett par[00447], [0117]; Table in par[{0113} with the unloading event: WSNs 128 can be specific for collecting one type of data, or can include multiple internal sensors for collecting multiple types of data. WSNs 128 can include temperature sensors, load sensors, strain sensors, pressure sensors, hall effect sensors, accelerometers, gyroscopes, GPS, and proximity sensors among others, depending on the operational parameter desired to be monitored).

Regarding claim 16, Lidgett in view of Bramucci and Walker discloses the railcar controller of claim 12, wherein the one or more sensors comprise one of a hatch sensor, gate sensor, accelerometer, temperature sensor, humidity sensor, door sensor, brake sensor, cargo level sensor, load cell, moisture sensor, and off-gassing sensor (Lidgett fig 1&2:128, par[0045], [0047]: WSNs 128 can include temperature sensors, load sensors, strain sensors, pressure sensors, hall effect sensors, accelerometers, gyroscopes, GPS, and proximity sensors among others, depending on the operational parameter desired to be monitored, e.g., outdoor temperature, bearing temperature, vibrations, location, speed, brake status, and railcar accelerations).

Regarding claim 18, Lidgett in view of Bramucci and Walker discloses the railcar controller of claim 12, wherein the railcar controller comprises an Internet-of-Things (loT) device (Lidgett par[0138]: The communication device(s) 220 as part of the railcar controller 170 may be configured to be communicatively connected to a communications network, such as the Internet, a local area network, radio network, satellite or a cellular telephone data network).

2.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgett in view of Bramucci and Walker, and further in view of Martin (US2020/0079343A1).
Regarding claim 6, Lidgett in view of Bramucci and Walker does not explicitly disclose the railcar monitoring system wherein the one or more sensors are communicably coupled to the railcar controller via Bluetooth.
Martin discloses the railcar monitoring system wherein the one or more sensors are communicably coupled to the railcar controller via Bluetooth (par[O086]: The CMU 101 communicates with the WSNs 104 within its associated railcar-based network 105 using open standard protocols, such as the IEEE 2.4 GHz 802.15.4, Bluetooth LE, or Bluetooth Mesh radio standards. As noted above, the CMU 101 also forms part of the train-based network 107, which includes all of the CMUs 101 in the train consist 109; and the PWG 102, which controls the CMUs 101).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci, Walker and Martin references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the feature of Bluetooth as disclosed by Martin to gain the functionality of providing low power efficiency at a very low cost with a better range that infrared communication and no interference from other devices.

3.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgett in view of Bramucci, Walker and Martin, and further in view of Baldwin et al. (US2014/0324389A1) hereafter Baldwin.
Regarding claim 7, Lidgett in view of Bramucci, Walker and Martin does not explicitly disclose the railcar monitoring system wherein data is exchanged between the railcar controller and each of the one or more sensors at a frequency higher than a reset time of a Bluetooth connection.
Baldwin discloses the railcar monitoring system wherein data is exchanged between the railcar controller and each of the one or more sensors at a frequency higher than a reset time of a Bluetooth connection (par[0070], [0137]: It is reasonable to expect certain not-standard communication protocols for wireless radio or other electromagnetic frequency range signal communication protocols to effectively outperform the conventional Bluetooth protocol considering the need for high frequency, parallel measurements, and synchronized timing. Since data collection rates, such as F.sub.Sampling- Rate, are typically very high frequencies, such as .about.100 kHz, and wireless transmission rates may be accomplished at relatively slower rates, it is an advantage of skip processing that a wireless means, such as Bluetooth, Wi-Fi, or IrDA, may be used during skipped intervals to transmit data from buffer memory in the digital transducer 10 to the host. This allows relatively higher frequency data analysis to be performed in the host rather than in the digital transducer).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci, Walker, Martin and Baldwin references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the higher frequency feature as disclosed by Baldwin to gain the functionality of providing communication at the host server and expecting certain not- standard communication protocols for wireless radio or other electromagnetic frequency range signal communication protocols to effectively outperform the conventional Bluetooth protocol considering the need for high frequency, parallel measurements, and synchronized timing.

Regarding claim 17, Lidgett in view of Bramucci and Walker does not explicitly disclose the railcar controller wherein the one or more sensors are communicably coupled to the railcar controller via Bluetooth, and wherein data is exchanged between the railcar controller and each of the one or more sensors at a frequency higher than a reset time of a Bluetooth connection.
Martin discloses the railcar controller wherein the one or more sensors are communicably coupled to the railcar controller via Bluetooth (par[O086]: The CMU 101 communicates with the WSNs 104 within its associated railcar-based network 105 using open standard protocols, such as the IEEE 2.4 GHz 802.15.4, Bluetooth LE, or Bluetooth Mesh radio standards. As noted above, the CMU 101 also forms part of the train-based network 107, which includes all of the CMUs 101 in the train consist 109; and the PWG 102, which controls the CMUs 101).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci, Walker and Martin references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the feature of Bluetooth as disclosed by Martin to gain the
functionality of providing low power efficiency at a very low cost with a better range that infrared communication and no interference from other devices.
Lidgett in view of Bramucci, Walker and Martin does not explicitly disclose data is exchanged between the railcar controller and each of the one or more sensors at a frequency higher than a reset time of a Bluetooth connection.
Baldwin discloses data is exchanged between the railcar controller and each of the one or more sensors at a frequency higher than a reset time of a Bluetooth connection (par[0070], [0137]: It is reasonable to expect certain not-standard communication protocols for wireless radio or other electromagnetic frequency range signal communication protocols to effectively outperform the conventional Bluetooth protocol considering the need for high frequency, parallel measurements, and synchronized timing. Since data collection rates, such as F.sub.Sampling-Rate, are typically very high frequencies, such as .about.100 kHz, and wireless transmission rates may be accomplished at relatively slower rates, it is an advantage of skip processing that a wireless means, such as Bluetooth, Wi-Fi, or IrDA, may be used during skipped intervals to transmit data from buffer memory in the digital transducer 10 to the host. This allows relatively higher frequency data analysis to be performed in the host rather than in the digital transducer).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci, Walker, Martin and Baldwin references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the higher frequency feature as disclosed by Baldwin to gain the functionality of providing communication at the host server and expecting certain not- standard communication protocols for wireless radio or other electromagnetic frequency range signal communication protocols to effectively outperform the conventional Bluetooth protocol considering the need for high frequency, parallel measurements, and synchronized timing.

4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgett in view of Bramucci and Walker, and further in view of Pearlman et al. (US2013/0141249A1) hereafter Pearlman.
Regarding claim 9, Lidgett in view of Bramucci and Walker does not explicitly disclose the railcar monitoring system wherein the railcar controller is configured to transmit the data from the one or more sensors to the remote location via a message queuing telemetry transport (MQTT) server.
Pearlman discloses the railcar monitoring system wherein the railcar controller is configured to transmit the data from the one or more sensors to the remote location via a message queuing telemetry transport (MQTT) server (par[0042]: According to one or more exemplary embodiments, portable telemetry, telematics, tele-command, data acquisition, automatic data processing, Machine to Machine (M2M)}), Message Queue Telemetry Transport (MQTT), remote monitoring and control, remote sensing, Remote Terminal Unit (RTU), Supervisory Control and Data Acquisition (SCADA), and/or wireless sensor networks may be used and/or implemented to gather and transfer telemetry data 106 to the server device 102 to be compared with the driver objective data 108 and the threshold limit 304).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci, Walker and Pearlman references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the message queuing telemetry transport feature as disclosed by Pearlman to gain the functionality of providing efficient data transmission and quick to implement, due to its being a lightweight protocol; low network usage, due to minimized data packets; efficient distribution of data, and successful implementation of remote sensing and control.

5.	Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lidgett in view of Bramucci and Walker, and further in view of Jain et al. (US2009/0147714A1) hereafter Jain.
Regarding claim 11, Lidgett in view of Bramucci and Walker discloses the railcar monitoring system of claim 1, wherein the railcar controller is further configured to:
communicate with a second railcar controller (fig 2:100a, par[0078], [0079]: Of the railcars 100 in the train consist 102, the two railcars 100a have a railcar based network 172 that includes the CMU 170 installed on the railcar 100a and one or more WSNs 128 on the discharge gates 106 to monitor the status thereof.);
determine the second railcar controller has a battery power than the railcar controller (par[0078], [0079]: In FIG. 3, four WSNs 128 are shown within the railcar based network 172 for each
railcar 100a for illustrative purposes although each railcar 100a of the illustrated embodiment has eight WSNs--two WSNs 128 on each of the four discharge gates 106. With reference to FIGS. 2 and 3, the railcar 100b of the train consist 102 includes a CMU 170 as part of its railcar based network 172a, but has no WSNs associated with its discharge gates 106. Railcar 100c has neither a CMU nor WSN, has no railcar base network, and thus is a dark car that does not communicate with the train-based network 174. For the battery feature, par[0054], [0067]: Circuitry also includes a long-term power source (e.g. a battery, solar cell, energy harvester, or internal power-generating capability), preferably a military grade lithium-thionyl chloride battery 156. The circuitry may also provide power conditioning and management functions and may include a feature to conserve battery life. The CMU 170 preferably includes such hardware as a processor, a power source (e.q. a battery, solar cell, energy harvester, or internal power-generating capability), a global navigation satellite system (GNSS) device such as a global positioning system ("GPS") receiver, Wi-Fi, satellite, and/or cellular capability, a wireless communications capability for maintaining the railcar based mesh network 172, wireless communication with a train-based mesh network 174 (FIG. 2) ); and
transmit the data from the one or more sensors to the remote location via the second railcar controller (par[0079], [0082]: The discharge gates 106 of the railcars 100a can be monitored, while those of railcars 100b and 100c without the WSNs 128 or any other sensors 126 capable of monitoring the discharge gates 106 cannot. In the railcar 100a, The train-based mesh network 174 uses the preferred overlay mesh network to support low-power bi-directional communication throughout train consist 102 and with the PWG 176 installed on the locomotive 104. The overlaid train-based mesh network 172 is composed of wireless transceivers embedded in the CMU 170 on each railcar 100. Each CMU 170 is capable of initiating a message on the train-based mesh network 174 or relaying a message from or to another CMU 170).
Lidgett in view of Bramucci and Walker does not explicitly disclose the feature of determining the second controller to have a higher available battery power than the controller.
Jain discloses the feature of determining the second controller to have a higher available battery power than the controller (fig 9, par[0034], [0079]: If a node has a very low remaining battery life, it may not be preferable for the node to have additional children. MIN_BAT_THRESHOLD is the minimum threshold value of remaining battery life of a node to be associated with another node as a parent node. a node can select the node with node ID 1 as its first parent node as this node satisfies the set of criteria in the best possible manner, i.e., lowest traffic level, low number of children, highest battery life).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci, Walker and Jain references since all pertain to the field of network systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the battery level feature as disclosed by Jain to gain the functionality of reducing power consumption in ad-hoc Wireless Sensor Networks by providing a Wireless Sensor Network having high reconfigurability and optimal power usage, using the network level information of the wireless sensor nodes within the network.

Regarding claim 20, Lidgett in view of Bramucci and Walker discloses the railcar controller wherein the railcar controller is further configured to:
communicate with a second railcar controller (fig 2:100a, par[0078], [0079]: Of the railcars 100 in the train consist 102, the two railcars 100a have a railcar based network 172 that includes the CMU 170 installed on the railcar 100a and one or more WSNs 128 on the discharge gates 106 to monitor the status thereof.);
determine the second railcar controller has a battery power than the railcar controller (par[0078], [0079]: In FIG. 3, four WSNs 128 are shown within the railcar based network 172 for each railcar 100a for illustrative purposes although each railcar 100a of the illustrated embodiment has eight WSNs--two WSNs 128 on each of the four discharge gates 106. With reference to FIGS. 2 and 3, the railcar 100b of the train consist 102 includes a CMU 170 as part of its railcar based network 172a, but has no WSNs associated with its discharge gates 106. Railcar 100c has neither a CMU nor WSN, has no railcar base network, and thus is a dark car that does not communicate with the train-based network 174. For the battery feature, par[0054], [0067]: Circuitry also includes a long-term power source (e.g. a battery, solar cell, energy harvester, or internal power-generating capability), preferably a military grade lithium-thionyl chloride battery 156. The circuitry may also provide power conditioning and management functions and may include a feature to conserve battery life. The CMU 170 preferably includes such hardware as a processor, a power source (e.q. a battery, solar cell, energy harvester, or internal power-generating capability), a global navigation satellite system (GNSS) device such as a global positioning system ("GPS") receiver, Wi-Fi, satellite, and/or cellular capability, a wireless communications capability for maintaining the railcar based mesh network 172, wireless communication with a train-based mesh network 174 (FIG. 2) ); and
transmit the data from the one or more sensors to the remote location via the second railcar controller (par[0079], [0082]: The discharge gates 106 of the railcars 100a can be monitored, while those of railcars 100b and 100c without the WSNs 128 or any other sensors 126 capable of monitoring the discharge gates 106 cannot. In the railcar 100a, The train-based mesh network 174 uses the preferred overlay mesh network to support low-power bi-directional communication throughout train consist 102 and with the PWG 176 installed on the locomotive 104. The overlaid train-based mesh network 172 is composed of wireless transceivers embedded in the CMU 170 on each railcar 100. Each CMU 170 is capable of initiating a message on the train-based mesh network 174 or relaying a message from or to another CMU 170).
Lidgett in view of Bramucci and Walker does not explicitly disclose the feature of determining the second controller to have a higher available battery power than the controller.
Jain discloses the feature of determining the second controller to have a higher available battery power than the controller (fig 9, par[0034], [0079]: If a node has a very low remaining battery life, it may not be preferable for the node to have additional children. MIN_BAT_THRESHOLD is the minimum threshold value of remaining battery life of a node to be associated with another node as a parent node. a node can select the node with node ID 1 as its first parent node as this node satisfies the set of criteria in the best possible manner, i.e., lowest traffic level, low number of children, highest battery life).
One of ordinary skill in the art would be aware of the Lidgett, Bramucci, walker and Jain references since all pertain to the field of network systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the railcar monitoring system of Lidgett to implement the battery level feature as disclosed by Jain to gain the functionality of reducing power consumption in ad-hoc Wireless Sensor Networks by providing a Wireless Sensor Network having high reconfigurability and optimal power usage, using the network level information of the wireless sensor nodes within the network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685